DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0150452, filed on 11/21/2019 in Korea.
	
Information Disclosure Statement
The IDS filed on 05/12/2021 has been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. [US 2017/0196102] in view of Xu et al. [US 2018/0017994].
Regarding claim 1, Shin et al., disclose a display device (100, figures 1-27) comprising:

a panel roller (156, figures 6a-b, 8a-b and 12b), wherein the flexible display panel is wound around or unwound from the panel roller (figures 6a-b, 8a-b and 12b);
a first pipe (87c, figures 6a-b, 8a-b and 12b) extending in a longitudinal direction of the panel roller, wherein the first pipe is located adjacent to the panel roller;
a second pipe (87b, figures 6a-b, 8a-b and 12b) extending in the longitudinal direction of the panel roller, wherein the second pipe is located adjacent to the panel roller and is located opposite to the first pipe with respect to the panel roller;
a third pipe (87c, figures 6a-b, 8a-b and 12b) extending in the longitudinal direction of the panel roller, wherein the third pipe is located adjacent to the panel roller, the first pipe and the second pipe;
a guide roller (87d, figures 6a-b, 8a-b and 12b) extending in the longitudinal direction of the panel roller, wherein the guide roller is located opposite to the third pipe with respect to the panel roller.
Shin et al., disclose the claimed invention except for a correction unit located at the first pipe and comprising a correction roller rotatable on the first pipe and a roll plate curved that is perpendicular to a longitudinal direction of the panel roller such that the roll plate is wound around or unwound from the correction roller, wherein the flexible display panel is wound around or unwound from the panel roller such that the flexible display panel passes between the first pipe and the guide roller, and wherein the roll plate is adjacent to and fixed to a lower end of the flexible display panel; and wherein the roll plate is adjacent to and fixed to a lower end of the flexible display panel (figures 6a-b, 8a-b and 12).

It would have been to one of ordinary skill in the art at the time the invention was made to use the correction unit design of Xu et al. to connect between the first pipe and the guide roller of the display of Shin et al., for the purpose of controlling a rotatable motion of the flexible display panel.
Regarding claim 2, Shin et al., disclose the claimed invention except for wherein the roll plate is convexly curved toward the flexible display panel when the flexible display panel is extended.
	Xu et al., further discloses wherein the roll plate is convexly curved toward the flexible display panel when the flexible display panel is extended (3, figures 7-8).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the roll plate design of Xu et al., within the display device of Shin et al., for the purpose of maintaining the flexible display panel with the panel roller within the display apparatus.
Regarding claim 8, Shin et al., disclose the claimed invention except for wherein the correction unit further comprises a first correction unit located adjacent to one end of the 
	Xu et al., disclose a first correction unit (14, figures 7-8) located adjacent to one end of the panel roller; and a second correction unit (14, figures 7-8) located adjacent to another end of the panel roller (paragraph 0039).
	It would have been to one of ordinary skill in the art at the time the invention was made to set a pair of connection units of Xu et al., on both sides of the flexible display panel and a distance between the first correction unit and the second correction unit is less than a width of the flexible display panel of the display device of Shin et al., for the purpose of controlling completely both sides of the flexible display panel within a display device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 9, Shin et al., in view of Xu et al., disclose wherein a distance between the first pipe (87c, figures 6a-b and 8a-b) and the second pipe (87b, figures 6a-b and 8a-b) is greater than a distance between the third pipe (87a, figures 6a-b and 8a-b) and the guide roller (87d, figures 6a-b and 8a-b).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. [US 2017/0196102] in view of Kim et al. [US 2017/0161868].
Regarding claim 11, Shin et al., disclose a display device (100, figures 1-27) comprising:
a flexible display panel (20, figures 6a-b, 8a-b and 12b); 


a first pipe (87c, figures 6a-b, 8a-b and 12b) extending in a longitudinal direction of the panel roller, wherein the first pipe is located adjacent to the panel roller;
a second pipe (87b, figures 6a-b, 8a-b and 12b) extending in the longitudinal direction of the panel roller, wherein the second pipe is located adjacent to the panel roller and is located opposite to the first pipe with respect to the panel roller; and 
an electromagnetic module (425, figure 27) connected at an end of the flexible display panel and on a side of the case (30, figure 27).
Shin et al., disclose the claimed invention except for a bottom case located adjacent to and coupled to a lower end of the flexible display panel; and an electromagnet module mounted in the bottom case.
Kim et al., disclose a display device (figures 18a-18b) comprising a housing (30, figures 18a-18b) including a bottom case located adjacent to and coupled to a lower end of a flexible display panel (10, figures 18a-18b); and an electromagnet module (127, figures 18a-18b) mounted in the bottom case.
It would have been to one of ordinary skill in the art at the time the invention was made to add an electromagnet member design of Kim et al., at the end of the flexible display panel with the bottom case of the display device of Shin et al., for the purpose of providing a gravity generated by a weight of the bottom of the flexible display panel in a vertical planar configuration. 
Regarding claim 12, Shin et al., in view of Kim et al., disclose a third pipe (87c, figures 6a-b, 8a-b and 12b) extending in the longitudinal direction of the panel roller, wherein the 
Regarding claim 13, Shin et al., in view of Xu et al., disclose wherein the flexible display panel moves outwards in response to being unwound from the panel roller and moves inwards in response to being wound around the panel roller (figures 6a-b and 8a-b).
Shin et al., discloses the claimed invention except for wherein the flexible display panel moves downwards while being unwound from the panel roller and moves upwards while being wound around the panel roller.
	Kim et al., disclose a display device (figures 18a-18b) comprises a flexible display panel (10, figures 18a-18b), wherein the flexible display panel moves downwards in response to being unwound from a panel roller (143, figures 18b) and moves upwards in response to being wound around the panel roller (figure 18a).
	It would have been to one of ordinary skill in the art at the time the invention was made to set the flexible display panel moving downwards and/or upwards therefrom the panel roller of the display device of Shin et al., in view of Xu et al., instead of moving outwards and/or inwards, as suggested by Kim et al., for the purpose of providing a different configuration of the display device screen.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., in view of Xu et al., as applied to claim 1 above, and further in view of Kim et al. [US 2017/0161868].
Regarding claim 10, Shin et al., in view of Xu et al., disclose wherein the flexible display panel moves outwards in response to being unwound from the panel roller and moves inwards in response to being wound around the panel roller (figures 6a-b and 8a-b).
Shin et al., in view of Xu et al., disclose the claimed invention except for wherein the flexible display panel moves downwards in response to being unwound from the panel roller and moves upwards in response to being wound around the panel roller.
	Kim et al., disclose a display device (figures 18a-18b) comprises a flexible display panel (10, figures 18a-18b), wherein the flexible display panel moves downwards in response to being unwound from a panel roller (143, figures 18b) and moves upwards in response to being wound around the panel roller (figure 18a).
	It would have been to one of ordinary skill in the art at the time the invention was made to set the flexible display panel moving downwards and/or upwards therefrom the panel roller of the display device of Shin et al., in view of Xu et al., instead of moving outwards and/or inwards, as suggested by Kim et al., for the purpose of providing a different configuration of the display device screen.
 
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 3 discloses the combination features of “wherein the roll plate further comprises a flat surface portion forming a middle of the roll plate; a first curved surface portion forming one side of the roll plate and located adjacent to the flat surface portion; and a second curved surface portion forming another side of the roll plate and is located opposite to the first curved surface portion with respect to the flat surface portion.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 4-7 depend on the allowed claim 3.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al. [US 11,229,128] disclose display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
01/20/2022